— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered May 21, 2002, convicting him of robbery in the first degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*540The defendant did not preserve for appellate review his contention that the Supreme Court erred in failing to charge the jury with respect to the accomplice-corroboration requirement of CPL 60.22. He neither requested such a charge nor specifically objected to the failure of the Supreme Court to give it (see CPL 470.05 [2]; People v Nichilo, 274 AD2d 592 [2000]; People v Odiot, 242 AD2d 308 [1997]). In any event, under the circumstances, no accomplice-corroboration charge was warranted under CPL 60.22 (see People v Dygert, 229 AD2d 735 [1996]; People v Sacco, 199 AD2d 288 [1993]; People v Dagnone, 187 AD2d 604 [1992]; People v Brazeau, 162 AD2d 979 [1990]; People v Torres, 160 AD2d 746 [1990]). Florio, J.P., Friedmann, H. Miller and Mastro, JJ., concur.